DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashikawa (USPN 5,704,918) in view of Kopfer (USPN 4,185,628). 

Re Claim 1, Higashikawa discloses a bypass valve (Higashikawa Figs. 21 a and 21 b) for permitting mixing of at least two components within a syringe barrel (551) having a proximal end and a distal end comprising a nozzle (551a), the bypass valve comprising: a stopper (556) disposed within the syringe barrel (551) which, in an initial position, is spaced apart from the distal end of the syringe barrel (551) (Higashikawa Fig. 21a), thereby defining a first chamber (558) of the syringe barrel (551) proximal to the stopper (554) and a second chamber (559) distal to the stopper (554), the stopper (554) being configured for slidable liquid-tight engagement with an inner surface of the syringe barrel (551) and comprising a proximal end, a 
	However, Higashikawa does not disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removeably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented. 
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1 and Annotated Fig. 1 shown below), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removeably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), the stem (40) extends through a nozzle (19) and a second chamber (50) of the syringe barrel (1) into a fluid channel (16) of the stopper (17) to form a liquid-tight seal with the fluid channel (16) of the stopper (17) such that fluid flow through the fluid channel (16) between a first chamber (14) and the second chamber (50) of the syringe barrel (1) is prevented wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1 and Annotated Fig. 1 shown below; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Higashikawa to comprise a cap, the cap comprising a base and a stem, the stem comprising a distal end 


    PNG
    media_image1.png
    338
    595
    media_image1.png
    Greyscale


Re Claim 2, Higashikawa in view of Kopfer disclose all of the limitations of Claim 1. Higashikawa fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap of Higashikawa in view of Kopfer such that when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle, the configuration as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 3, Higashikawa in view of Kopfer disclose all of the limitations of Claim 1. Higashikawa fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel. Kopfer discloses wherein the cap (21) is configured to be disconnected from the syringe barrel (1) by sliding the proximal end of the stem (40) through the second chamber (50) and through 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Higashikawa in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel as disclosed by Kopfer, the configuration for maintaining two medicaments separate prior to use.

Re Claims 4 and 5, Higashikawa in view of Kopfer disclose all of the limitations of Claim 1. As to Claim 3, Higashikawa discloses wherein the stopper (554) is movable between the initial position and a final position in which the stopper (554) is adjacent to the distal end of the syringe barrel (551) (as seen in Higashikawa Figs. 21a and 21b). As to Claim 4, Higashikawa discloses wherein moving the stopper (554) from the initial position to the final position expels fluid contained in the syringe barrel (551) from the syringe barrel (551) through the nozzle (551a) (Higashikawa Col. 12 Line 58 to Col. 13 Line 11; Figs. 21a and 21b).

Re Claim 6, Higashikawa in view of Kopfer disclose all of the limitations of Claim 1. Higashikawa discloses wherein the at least two components include at least one liquid 

Re Claim 7, Higashikawa in view of Kopfer disclose all of the limitations of Claim 1. Higashikawa fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel. Kopfer discloses wherein the base (41) of the cap (21) comprises a connector portion (42) comprising a cylindrical cavity (as seen in Kopfer Annotated Fig. 1 above) configured to receive the nozzle (19) of the syringe barrel (1), thereby connecting the cap (21) to the syringe barrel (1), the configuration for protecting the nozzle portion of the syringe battle from damage while capped. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Higashikawa in view of Kopfer have a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel as disclosed by Kopfer, the configuration for protecting the nozzle portion of the syringe battle from damage while capped.

Re Claim 8, Higashikawa discloses a syringe device (Higashikawa Figs. 21 a and 21 b) comprising: a syringe barrel (551) having an open proximal end (551b) and a distal end comprising a nozzle (551a); a stopper (554) disposed within the syringe barrel (551) which, in an initial position, is spaced apart from the distal end of the syringe barrel (Higashikawa Fig. 21a), thereby defining a first chamber (558) of the syringe barrel (551) proximal to the stopper (554) 
	Higashikawa fails to disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removeably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper, such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented.
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1 and Annotated Fig. 1 shown above), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removeably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), the stem (40) extends through a nozzle (19) and a second chamber (50) of the syringe barrel (1) into a fluid channel (16) of the stopper (17) to form a liquid-tight seal with the fluid channel (16) of the stopper (17) such that fluid flow through the fluid channel (16) between a first chamber (14) and the second chamber (50) of the syringe barrel (1) is prevented wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1 and Annotated Fig. 1 shown above; Col. 3 Lines 54-58).


Re Claim 9, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. Higashikawa fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle. Kopfer discloses wherein, when the cap (21) is connected to the syringe barrel (1), a portion of the sidewall of the stem (40) spans the second chamber (50) defined by the stopper (17), and another portion of the sidewall of the stem (40) is positioned in the nozzle (19) to seal the second chamber (14), thereby preventing fluid from passing through the nozzle (19), wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1 and Annotated Fig. 1 shown above; Col. 3 Lines 54-58).


Re Claim 10, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. Higashikawa fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel. Kopfer discloses wherein the cap (21) is configured to be disconnected from the syringe barrel (1) by sliding the proximal end of the stem (40) through the second chamber (50) and through the nozzle (19), thereby establishing fluid communication through the fluid channel (16) of the stopper (17) and defining a fluid flow path from the first chamber (14) to the second chamber (50) of the syringe barrel (1), the configuration for maintaining two medicaments separate prior to use (Kopfer Fig. 1 and Annotated Fig. 1 shown above; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Higashikawa in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the 

Re Claims 11 and 12, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. As to Claim 3, Higashikawa discloses wherein the stopper (554) is movable between the initial position and a final position in which the stopper (554) is adjacent to the distal end of the syringe barrel (551) (as seen in Higashikawa Figs. 21a and 21b). As to Claim 4, Higashikawa discloses wherein moving the stopper (554) from the initial position to the final position expels fluid contained in the syringe barrel (551) from the syringe barrel (551) through the nozzle (551a) (Higashikawa Col. 12 Line 58 to Col. 13 Line 11; Figs. 21a and 21b).

Re Claim 13, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. Higashikawa fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel. Kopfer discloses wherein the base (41) of the cap (21) comprises a connector portion (42) comprising a cylindrical cavity (as seen in Kopfer Annotated Fig. 1 above) configured to receive the nozzle (19) of the syringe barrel (1), thereby connecting the cap (21) to the syringe barrel (1), the configuration for protecting the nozzle portion of the syringe battle from damage while capped. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the 

Re Claims 15-17: Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. As to Claim 15, Higashikawa discloses a plunger slidably positioned in the syringe barrel and disposed initially adjacent to the open proximal end of the syringe barrel. The Higashikawa embodiment of Figs. 21a and 21b do not disclose wherein the first chamber extends between the proximal end of the stopper and a distal end of the plunger. However, Higashikawa discloses an embodiment in Figs. 20a and 20b wherein a first chamber (537) extends between a proximal end of a stopper (536) and a distal end of a plunger (535), the configuration more suitable for delivery of two substances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the Higashikawa embodiment of Figs. 21a and 21b to deliver two substances instead of three, wherein the first chamber extends between the proximal end of the stopper and a distal end of the plunger.
	As to Claim 16, Higashikawa discloses advancing the plunger (555) towards the stopper (554) causes fluid in the first chamber (558) to pass through the fluid channel of the stopper (554) to the second chamber (559) (Higashikawa Figs. 21a and 21b). In the device of Higashikawa in view of Kopfer, this could only occur after disconnecting the cap from the syringe barrel. As to Claim 17, Higashikawa discloses wherein, after the fluid passes from the 

Re Claim 18, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. Higashikawa further discloses a liquid component of an injectable solution initially disposed in the first chamber and a dry component of the injectable solution initially disposed in the second chamber (Higashikawa Abstract; Col. 12 Lines 45-46 and Col. 13 Lines 10-11).

Re Claim 19, Higashikawa in view of Kopfer disclose all of the limitations of Claim 8. Higashikawa further discloses wherein the syringe device comprises an injector (wherein the embodiment of Higashikawa Figs. 21a and 21b comprises a needle 552).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashikawa (USPN 5,704,918) in view of Kopfer (USPN 4,185,628) as applied to Claim 13 above, and further in view of Nishimura et al. (USPGPub 2006/0052747).

Re Claim 14, Higashikawa in view of Kopfer disclose all of the limitations of Claim 13. However, Higashikawa in view of Kopfer do not disclose wherein the syringe barrel further includes a shoulder adjacent the distal end of the syringe barrel, and wherein the connector portion of the base contacts the shoulder of the syringe barrel. Nishimura discloses an injection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783             

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                       
06/07/2021